                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ARJUNA GANDIVA WHITEHEAD,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-17-1353-G
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                 OPINION AND ORDER

       Plaintiff Arjuna Gandiva Whitehead brings this action pursuant to 42 U.S.C. §

405(g) for judicial review of the final decision of the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s application for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1383f. Upon review

of the administrative record (Doc. No. 10, hereinafter “R. _”)1, and the arguments and

authorities submitted by the parties, the Court affirms the Commissioner’s decision.

           PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff was found disabled in December 2008 due to the limitations caused by his

schizophrenia. R. 16, 59. An agency redetermination performed in 2015 found that

Plaintiff had shown medical improvement related to his ability to work, and his disability

benefits ceased in December 2015. R. 59. Plaintiff protectively filed a new SSI application

on January 7, 2016. R. 16, 159-68. Plaintiff initially alleged a disability-onset date of July


1
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
1, 2008. R. 16, 159. Plaintiff subsequently amended his alleged onset date to January 7,

2016. R. 16, 37. Following a denial of his application initially and on reconsideration, a

hearing was held before an administrative law judge (“ALJ”) on January 9, 2017. R. 31-

58, 89-92, 98-100. In addition to Plaintiff, a vocational expert (“VE”) testified at the

hearing. R. 53-55. The ALJ issued an unfavorable decision on March 30, 2017. R. 13-

26.

       The Commissioner of Social Security uses a five-step sequential evaluation process to

determine entitlement to disability benefits. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th

Cir. 2009); 20 C.F.R. § 416.920. At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since his amended onset date. R. 18. At step two, the ALJ

found that Plaintiff had the severe medically determinable impairments of: schizoaffective

disorder, bipolar type; attention deficit hyperactivity disorder (“ADHD”); and generalized

anxiety disorder. R. 18. The ALJ also found that Plaintiff had the nonsevere impairments of

obesity, vision disorder, hypertension, and an umbilical hernia. R. 18-19. At step three, the

ALJ found that Plaintiff’s condition did not meet or equal any of the presumptively disabling

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 19-20.

       The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) based on all

his medically determinable impairments. R. 20-25. The ALJ found that Plaintiff had the

residual functional capacity to

       perform a full range of work at all exertional levels, but with the following
       non-exertional limitations: [Plaintiff] can understand, remember and carry[]
       out simple, routine, and repetitive tasks. [Plaintiff] can relate to supervisors
       and co-workers on a superficial work basis. [Plaintiff] can respond to usual
       work situations. [Plaintiff] can have no contact with the general public.

                                              2
R. 20. At step four, the ALJ considered the hearing testimony of the VE and found that

Plaintiff was not capable of performing any past relevant work. R. 25.

       At step five, the ALJ considered whether there are jobs existing in significant

numbers in the national economy that Plaintiff—in view of his age, education, work

experience, and RFC—could perform. R. 25-26. Relying upon the VE’s testimony

regarding the degree of erosion to the unskilled occupational base caused by Plaintiff’s

additional limitations, the ALJ found that Plaintiff could perform the medium, unskilled

occupations of laundry worker and machine packager, and the light, unskilled occupation

of inspector/packer, and that such occupations offer jobs that exist in significant numbers

in the national economy. R. 25-26, 53-54.

       Plaintiff’s request for review by the SSA Appeals Council was denied on October

26, 2017, and the unfavorable determination of the ALJ stands as the Commissioner’s final

decision. R. 1-7; 20 C.F.R. § 416.1481.

                                STANDARD OF REVIEW

       Judicial review of the Commissioner’s final decision is limited to determining

whether factual findings are supported by substantial evidence in the record as a whole and

whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d 1167, 1169 (10th

Cir. 2009). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th

Cir. 2003) (internal quotation marks omitted). “A decision is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere scintilla

of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268, 1270 (10th Cir. 2004)


                                             3
(internal quotation marks omitted). The court “meticulously examine[s] the record as a

whole,” including any evidence “that may undercut or detract from the ALJ’s findings,”

“to determine if the substantiality test has been met.” Wall, 561 F.3d at 1052 (internal

quotation marks omitted). While a reviewing court considers whether the Commissioner

followed applicable rules of law in weighing particular types of evidence in disability

cases, the court does not reweigh the evidence or substitute its own judgment for that of

the Commissioner. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008).

                                       ANALYSIS

      In this action, Plaintiff argues that the ALJ erred by (1) failing to properly consider

the functional limitations stemming from Plaintiff’s obesity and hernia, (2) failing to

consider functional limitations assessed by Plaintiff’s physician Matthew McTague, DO,

(3) failing to comprehend the full extent of the restrictions caused by Plaintiff’s

schizophrenia and not assessing functional RFC limitations consistent with Plaintiff’s

condition, and (4) improperly assigning little weight to the opinion of consultative

examiner Miracle Goetz, PsyD. See Pl.’s Suppl. Br. (Doc. No. 22) at 6-24.

   A. Evaluation of Plaintiff’s Obesity and Hernia

      Plaintiff argues that the ALJ erred by not considering the impact of Plaintiff’s

obesity and hernia when assessing the RFC. See id. at 7-9.

          1. Obesity

      In evaluating Plaintiff’s obesity at step two, the ALJ expressly considered Social

Security Ruling 02-01p. The ALJ further found:




                                             4
       As indicated in SSR 02-01p, obesity may have an adverse impact upon co-
       existing impairments. In addition, obesity may limit an individual’s ability
       to sustain activity on a regular and consistent basis during an eight-hour, five-
       day week or equivalent schedule. However, there is no evidence of this in
       this matter.

R. 19; see SSR 02-1p, 2002 WL 34686281 (Sept. 12, 2002).

       Plaintiff states that given his height and weight, his BMI would render him morbidly

obese. Pl.’s Suppl. Br. at 8. Plaintiff argues that the ALJ appeared to “undersell” the

severity of Plaintiff’s obesity by using the term “overweight,” which does not “provoke the

same visual image” as “morbidly obese.” Id. (emphasis omitted). Plaintiff also contends

that the ALJ never properly evaluated the impact of Plaintiff’s obesity on his ability to

work, and that the ALJ simply “lists boilerplate and false assumptions” in his decision. Id.

       The Court rejects these arguments. As an initial matter, the ALJ did not only refer

to Plaintiff as “overweight”; he also expressly found that Plaintiff’s body mass index

(“BMI”) of greater than 40 meets the relevant guidelines definition of obesity and that

Social Security Ruling 02-1p required him to consider Plaintiff’s “obesity” at steps two,

three, and four. R. 19. Further, Social Security Ruling 02-1p provides that there is “no

specific level of weight or BMI that equates with” a severe or nonsevere impairment and

that descriptive terms for levels of obesity such as “morbid” do not by themselves establish

whether obesity is or is not a severe impairment for disability purposes. SSR 02-1p, 2002

WL 34686281, at *4.

       Plaintiff did not “testify that his weight contributed to his inability to engage in

activities in any way,” and he specifically denied having any severe physical impairments

during the hearing. Briggs v. Astrue, 221 F. App’x 767, 771 (10th Cir. 2007) (internal

                                              5
quotation marks omitted); R. 37-38. Plaintiff nevertheless argues that Plaintiff’s obesity

caused him to “pop[]” an umbilical hernia, reasoning that deconditioning and weight

“cause separation of muscle which causes a hernia.” Pl.’s Suppl. Br. at 8.2 But Plaintiff

cites no evidence in the record to support his speculation that his obesity was the cause of

his umbilical hernia. And Plaintiff points to no evidence of omitted functional limitation

that was necessity in light of his obesity. Plaintiff therefore “has not shown that [his]

obesity alone, or in combination with other impairments, resulted in any further

limitations” or precluded him from performing work. Smith v. Colvin, 625 F. App’x 896,

899 (10th Cir. 2015) (citing SSR 02-1p, 2002 WL 34686281); see also Callicoatt v. Astrue,

296 F. App’x 700, 702 (10th Cir. 2008) (rejecting challenge to ALJ’s failure to consider

claimant’s obesity where claimant pointed to no evidence or testimony “showing that her

obesity exacerbated her other impairments”); Woods v. Colvin, No. CIV-13-763-HE, 2014

WL 2801301, at *5 (W.D. Okla. May 28, 2014) (R. & R.) (rejecting claimant’s challenge

to ALJ’s consideration of obesity where claimant “fail[ed] to state what ‘sufficient




2
  Plaintiff here mischaracterizes the record, affirmatively stating that Plaintiff underwent
hernia surgery “after the hearing” and arguing that this posthearing timing is the reason
that Plaintiff failed to report any physical impairments at the hearing. Pl.’s Suppl. Br. at 7,
8-9. The record, however, clearly reflects that Plaintiff’s hernia-repair surgery took place
on September 1, 2016—about four months before the January 9, 2017 hearing. Plaintiff
failed to correct this representation to the Court even after Defendant suggested the
inaccuracy in her brief and despite filing an amended brief to correct an unrelated “incorrect
interpretation” of case law. Doc. No. 20. As Plaintiff’s counsel is aware, this Court does
not “favorably view arguments based on misrepresentations of the record.” Kirkpatrick v.
Colvin, 663 F. App’x 646, 650 n.2 (10th Cir. 2016); see also Harper v. Berryhill, No. CIV-
16-1173-SLP, 2017 WL 6378020, at *3 (W.D. Okla. Nov. 28, 2017) (R. & R.), adopted,
2017 WL 6375982 (W.D. Okla. Dec. 13, 2017).


                                              6
limitations’ the ALJ should have included”), adopted, 2014 WL 2801304 (W.D. Okla. June

19, 2014).

             2. Hernia

         The ALJ evaluated Plaintiff’s umbilical hernia at step two, finding the impairment

to be nonsevere in nature. R. 18. Plaintiff complains that the ALJ did not properly consider

his hernia because: (i) “there is not one iota of evidence from the treating surgeon” that

Plaintiff’s September 2016 hernia repair “is yet successful”; and (ii) the RFC contains no

lifting restrictions, “and that is simply ridiculous for a man of this girth” because heavy

lifting “will . . . produce” an unknowable quantity of additional hernias. Pl.’s Suppl. Br. at

4, 5.

         As to Plaintiff’s first point, the only relevant evidence in the record is consistent

with a successful surgery. On September 2, 2016, the treating surgeon, Dr. Matthew

McTague, released Plaintiff one day after his surgery in “stable” condition, with an

instruction to return in two weeks. R. 385, 399. When Plaintiff returned on September 13,

2016, the doctor noted that Plaintiff’s pain was lessening and his incisions were healed and

instructed Plaintiff to follow up as needed. R. 400-01. There is nothing in the record to

suggest that Plaintiff experienced any postsurgery complications or ever required further

treatment from the surgeon. And Plaintiff points to no evidence reflecting that he had any

continued problems or limitations relating to his hernia or the repair. As mentioned,

Plaintiff acknowledged at the January 2017 hearing that he had no physical impairments.

R. 38-39. The ALJ did not err in failing to consider evidence and allegations that did not

exist.


                                               7
       As to Plaintiff’s second point, Dr. McTague did initially release Plaintiff with a 20-

pound lifting restriction. R. 386. The surgeon did not reimpose such a restriction on

Plaintiff’s follow-up visit, however. R. 401 (Dr. McTague noting “No Orders” and

instructing Plaintiff to follow up as needed). Plaintiff’s conclusory connection between

weight, lifting, and the onset of new hernias is not supported by citation to the evidence of

record and does not show that reversible error on the part of the ALJ.

       Plaintiff relatedly contends that the ALJ should have expressly considered and

weighed the 20-pound lifting restriction as a treating-source opinion and given it the

deference afforded to such opinions under Social Security regulations. See Pl.’s Suppl. Br.

at 9-10; see also Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003); 20 C.F.R. §

416.927(c)(2). The Commissioner generally gives the highest weight to the medical

opinions of a “treating source,” which includes a physician who has “provided [the

claimant] with medical treatment or evaluation” during a current or past “ongoing

treatment relationship” with the claimant. 20 C.F.R. § 416.927(a)(2), (c). As noted,

however, Dr. McTague did not reimpose that restriction, or order any lifting restrictions at

all, at Plaintiff’s more recent visit. R. 400-01. Plaintiff offers no support for the proposition

that such an upon-discharge restriction is intended to continue indefinitely--especially

when Plaintiff’s own testimony fails to support the need for such a restriction.3


3
  Even if the ALJ had erred by failing to adopt a 20-pound lifting restriction, any such error
would have been harmless. The 20-pound restriction would have limited Plaintiff to light
work, see SSR 83-10, 1983 WL 31251, at *5 (Jan. 1, 1983), but the ALJ, relying upon the
VE’s testimony, specifically found that Plaintiff could perform the light unskilled job of
inspector/packer, for which there exist 220,000 jobs in the national economy. R. 25-26,
53-54. The Tenth Circuit has indicated that this quantity of jobs is sufficient to constitute

                                               8
    B. Evaluation of Plaintiff’s Schizoaffective Disorder

       Although the ALJ found Plaintiff’s bipolar-type schizoaffective disorder to be a

severe disorder, Plaintiff argues that the ALJ failed to “get” Plaintiff’s schizoaffective

disorder. Pl.’s Suppl. Br. at 12. In support of this argument, Plaintiff quotes at length from

descriptions of schizoaffective and bipolar disorder taken from the WebMD website. See

id. at 6, 12-16, 23-34. Plaintiff argues, without citation to authority, that the ALJ did not

understand that “Schizophrenia patients are captives to their own disease” and that their

major problems are “application, motivation, and consistency.” Id. at 14. Plaintiff cites

WebMD’s conclusion that an individual with schizoaffective disorder would not be able to

work until his hallucinations and delusions were under control, and states that WebMD

offers a medical opinion that is “worth listening to.” Id.4

       Plaintiff’s diagnosis of bipolar-type schizoaffective disorder is not in dispute. The

ALJ did not evaluate a general description of these conditions taken from the internet, but

instead assessed Plaintiff’s specific symptoms as reflected in the medical record. R. 19-

25. Contrary to Plaintiff’s assertion, a generic online description of a medical condition




a significant number in the national economy and has found harmless error in such
circumstances. See, e.g., Stokes v. Astrue, 274 F. App’x 675, 684 (10th Cir. 2008) (finding
harmless error where the properly considered occupations offered 152,000 jobs in the
national economy).
4
  Plaintiff’s counsel is reminded that the Court is not persuaded or impressed by snide ad
hominem attacks upon SSA and state-agency personnel. See Pl.’s Suppl. Br. at 19
(“[A]ccording to the ALJ, . . . the magic employment dust of this specific ALJ’s RFC
proves that he can, all of a sudden go to and sustain, full-time work . . . . Think of it, . . .
this ALJ is the vocational and medical guru that divinely knows he can now work.”); see
also id. at 12, 20, 21, 22.


                                               9
does not qualify as a medical opinion relevant to a particular claimant under Social Security

regulations. Rather, “medical opinions” are “statements from acceptable medical sources

that reflect judgments about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite impairment(s), and your

physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1). A description of a mental

impairment published on a website does not constitute a medical opinion, and an

anonymous author who has never examined Plaintiff or examined the medical evidence

does not qualify as an “acceptable medical source.” Id. § 416.902.

       Plaintiff further contends that the ALJ failed to capture the “specific, functionally

distinct limitations” stemming from Plaintiff’s schizoaffective disorder. Pl.’s Suppl. Br. at

16.   Plaintiff contends that the mental restrictions in the RFC are insufficient to

accommodate Plaintiff’s limitations. See id. at 17. But in assessing the mental limitations

in Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective allegations, the medical

record, and the available opinion evidence, and assessed multiple, distinct functional

limitations consistent with this evaluation. R. 19-25; see R. 20 (limiting Plaintiff to:

“simple, routine, and repetitive tasks”; relating to supervisors and coworkers only on “a

superficial work basis”; and “no contact with the general public”). Reweighing the

evidence, and assessing unspecified functional limitations based on Plaintiff’s recitation of

the evidence and the description of Plaintiff’s condition featured on WebMD, would

amount to substituting the court’s judgment for that of the Commissioner in a manner

inconsistent with Tenth Circuit case law. See Bowman, 511 F.3d at 1272; see also Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (“The possibility of drawing two inconsistent


                                             10
conclusions from the evidence does not prevent an administrative agency’s findings from

being supported by substantial evidence. We may not displace the agency’s choice between

two fairly conflicting views, even though the court would justifiably have made a different

choice had the matter been before it de novo.” (alteration, citation, and internal quotation

marks omitted)).

      C. Evaluation of Dr. Goetz’s Opinion

         In March 2016, Dr. Goetz examined Plaintiff and issued a Psychological Report of

her findings. R. 327-31 (Ex. 3F). Dr. Goetz stated in her Report that Plaintiff “would

likely function best in a low stress environment.” R. 330. The ALJ gave little weight to

this assessment, finding that “low stress” was “vague and not defined.” R. 24.

         Plaintiff argues that this weight assignment was “disingenuous” and a “blatant

fabrication” since the ALJ “knew exactly what psychologist Goetz meant” and “was taught

what [Social Security Ruling 85-15] was all about.” Pl.’s Suppl. Br. at 21.5



5
    Plaintiff’s cited Ruling provides:
          The reaction to the demands of work (stress) is highly individualized, and mental
      illness is characterized by adverse responses to seemingly trivial circumstances.
      The mentally impaired may cease to function effectively when facing such demands
      as getting to work regularly, having their performance supervised, and remaining in
      the workplace for a full day. . . . . Thus, the mentally impaired may have difficulty
      meeting the requirement of even so-called “low stress” jobs.
         Because response to the demands of work is highly individualized, the skill level
      of a position is not necessarily related to the difficulty an individual will have in
      meeting the demands of the job. A claimant’s condition may make performance of
      an unskilled job as difficult as an objectively more demanding job . . . . Any
      impairment-related limitations created by an individual’s response to demands of
      work, however, must be reflected in the RFC assessment.
SSR 85-15, 1985 WL 56857, at *6 (Jan. 1, 1985).


                                               11
       In assessing Plaintiff’s RFC, the ALJ included several stress-related mental

limitations, including a restriction to remembering and carrying out simple, routine, and

repetitive tasks, a limitation to relating to supervisors and coworkers on a superficial work

basis, and a requirement that Plaintiff have no contact with the general public. R. 20.

Plaintiff does not propose any additional limitations that would accompany a restriction to

“low stress” work. Thus, even if Plaintiff’s undeveloped argument were sufficient to show

that the ALJ erred in evaluating Dr. Goetz’s opinion, Plaintiff has not shown how an

assignment of greater weight to the opinion would have resulted in a materially different

RFC and therefore “cannot demonstrate any prejudice” from the ALJ’s alleged error.

Covington v. Colvin, 678 F. App’x 660, 666-67 (10th Cir. 2017) (noting that giving certain

physicians’ opinions greater weight “would not have helped” the claimant where the ALJ

had “included similar limitations” in the RFC).

                                      CONCLUSION

       For all these reasons, Plaintiff has not shown a lack of substantial evidence in the

record for the ALJ’s RFC determination or any reversible legal error by the ALJ. The

decision of the Commissioner is AFFIRMED. A separate judgment shall be entered.

       IT IS SO ORDERED this 28th day of March, 2019.




                                             12
